PER CURIAM:
This claim was originally filed in the name of Jana Lynn Mounts, but when the testimony established that the vehicle was titled in the names of her parents, Kenneth and Janet Mounts, the Court amended the style of the claim to reflect that fact.
On December 22, 1984, claimant's daughter, Jana Lynn Mounts, was driving on Route 60 East near Barboursville, in Cabell County, West Virginia, at about 8:00 p.m., when the right front wheel ran through three potholes. Replacement of a damaged tire cost $58.60, the amount claimed. Ms. Mounts testified that she did not see the potholes before striking them. Ms. Mounts had no knowledge of how long the potholes had been in existence.
The State is neither an insurer nor a guarantor of the safety of motorists on its highways. Adkins vs. Sims, 130 W.Va. 645, 46 S.E. 2d 81 (1947) . For respondent to be held liable for defects of this type, the claimant must prove that respondent had actual or constructive *8notice of the defect. As there was no evidence of notice, the claim must be denied.
Claim disallowed.